Citation Nr: 1621709	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-04 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1964 to November 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California that granted an increased rating from noncompensable to 10 percent, effective May 2008.

In May 2013, the Veteran appeared at a RO hearing before a DRO.  A transcript of the hearing testimony is associated with the claims file.

The Board denied the Veteran's claim considered herein in September 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2016 JMR, it was found that remand is necessary for a new VA examination or opinion, in light of the erroneous statement by the November 2014 VA examiner that the Veteran was diagnosed with degenerative joint disease (DJD) in August 2009.  In fact, as noted by the parties to the JMR, the Veteran was diagnosed with DJD as early as 2000.  The parties to the JMR also found that an examination or opinion was warranted to discuss whether the Veteran's symptoms related to his service connected lumbosacral strain could be distinguished from those of his DJD.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Given the possibility that the Veteran's lumbosacral spine disability has worsened since his last VA examination, he should be afforded a new VA examination to provide the additional information that the parties to the JMR indicated was necessary to decide the claim as well as provide current examination findings.

Any outstanding relevant medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding relevant medical records adequately identified by the Veteran, including any ongoing medical records from the Oakland Outpatient Clinic.

2.  The Veteran should be afforded a VA spine examination to determine the current severity of his lumbosacral spine disability and obtain the additional information that the parties to the JMR indicated was necessary to decide the claim as well as provide current examination findings.  The claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examination should be conducted in accordance with the current disability questionnaire or examination worksheet.
 
In addition, the examiner should consider, and specifically note, that the Veteran's DJD was diagnosed as early as 2000 and discuss whether the symptoms related to the Veteran's service-connected lumbosacral strain may be distinguished from those of his DJD.

3.  After the development requested above has been completed to the extent possible, review the record.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

